C. Allen, J.
The answers of Pickard, which under the statute must be taken as true, show a verbal assent by the plaintiff's to the assignment, and a presentation of their claim, and an allowance of it by Pickard at the sum agreed on between them. No written assent was called for by the assignment. An oral assent, therefore, was sufficient. May v. Wannemacher, 111 Mass. 202. Pierce v. O' Brien, 129 Mass. 314. Such assent, if given before the commencement of an action, would debar the plaintiffs from making an attachment, and, being given after-wards, must defeat the attachment. The fact that the plaintiffs did not assent to the debtor’s discharge is immaterial. No such assent was called for. The provision that the assignee should convey the property to an assignee in insolvency, in case the debtor should be adjudged insolvent, did not render the assignment invalid, or incapable of enforcement, in case the debtor should not be adjudged insolvent. The assignment being valid, a,nd the plaintiffs having assented to it, the trustee was properly discharged. Judgment affirmed.